Citation Nr: 1228352	
Decision Date: 08/17/12    Archive Date: 08/21/12

DOCKET NO.  08-19 751A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an effective date prior to October 12, 2004, for the grant of service connection for sinusitis; carpal tunnel syndrome, right wrist, status post release surgery; carpal tunnel syndrome, left wrist, status post release surgery; bilateral temporomandibular disorder with bruxism; status post coccyx injury; and allergic rhinitis (hereinafter referred to as service-connected disabilities).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

J. N. Moats, Counsel


INTRODUCTION

The Veteran had active service from April 1990 to October 2000. 

This matter comes before the Board of Veterans' Appeal (Board) on appeal from an April 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The Veteran testified at a personal RO hearing in May 2012.  A copy of the hearing transcript has been associated with the claims file. 

The Board observes that VA treatment records dated in September 2010 were associated with the Veteran's Virtual VA claims processing system record in May 2012, which were not considered by the RO.  However, as this evidence does not pertain to the relevant time period prior to October 12, 2004, it is not pertinent to the claim and thus, waiver of RO consideration of this evidence is not necessary.  38 C.F.R. § 20.1304(c).   


FINDING OF FACT

The Veteran did not file a formal or informal claim for entitlement to service connection for her service-connected disabilities prior to October 12, 2004.


CONCLUSION OF LAW

The criteria for assignment of an effective date prior to October 12, 2004, for the grant of service connection for the service-connected disabilities, have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R.  § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim.  Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

In the instant case, the Veteran's claim arises from an appeal of the initial effective date following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service and post service treatment records and VA fee based examinations.  A review of Virtual VA does not reveal any additional documents pertinent to the present appeal.  Moreover, the Veteran's statements in support of the claim, including her hearing testimony, are of record.  The Board has carefully reviewed such statements and concludes no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.
  
Accordingly, the Board finds that all reasonable efforts have been undertaken by VA with respect to the instant appeal, and no further development is required under these circumstances. 

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).


II.  Analysis

The Veteran contends that she is entitled to an effective date prior October 12, 2004, for the grant of service connection for the service-connected disabilities granted in the April 2006 rating decision.  Specifically, she asserts that the effective date should be the day after her discharge from service in October 2000 because she filed an application for service connection in July 2000.  

The statutory and regulatory guidelines for the determination of an effective date of an award of disability compensation are set forth in 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  The effective date of an evaluation and an award of compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date the claim was received or the date entitlement arose, whichever is later.  See 38 C.F.R.  § 3.400.  The provisions of 38 C.F.R. § 3.400(b)(2) allow for assignment of an effective date the day following separation from active service if a claim is received within 1 year after separation from service.  

Any communication or action, indicating intent to apply for one or more benefits under the laws administered by VA may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  38 C.F.R. § 3.155(a).

The Veteran filed an informal claim for compensation for her service-connected disabilities, which was date-stamped as received by the RO on October 12, 2004.  At that time, she requested that her statement be accepted as a claim if the RO had not previously received her VA Form 21-526 dated July 2000.  In another statement, she again indicated that she completed a VA Form 21-526 in July 2000, but had not received confirmation that the VA had received the claim.  

Subsequently, in February 2005, the RO requested that the Veteran submit a completed VA Form 21-526, Application for Compensation and/or Pension.  Thereafter, the Veteran submitted a statement, date-stamped by the RO on February 28, 2005, indicating that she was submitting a copy of the claim originally submitted in July 2000.  Importantly, the only date-stamp on this copy is February 28th , the same date as her statement.  There was no other date-stamp indicating prior receipt.  The Veteran also included a May 2000 receipt confirmation letter from the RO.  However, significantly, as pointed out by the Veteran, this confirmation letter is dated two months prior to the July 2000 date of the application and does not provide any description of the benefits sought.  

The Board also observes that the claims file includes a May 2000 application for Vocational Rehabilitation, which was dated-stamped received by the RO that same month and was subsequently denied in a June 2000 rating decision.    

In subsequent statements and at the RO hearing, the Veteran asserted that she completed an application for compensation benefits in July 2000 and turned it into an Air Force agent to submit to the VA.  

After reviewing the totality of the evidence, the Board must find that the RO did not receive an application for compensation benefits prior to the informal claim submitted in October 2004.  Although it appears that the Veteran may have completed an application form in July 2000, this form was never received by the RO.  The Veteran herself has never claimed that she filed the application with the VA.  Rather, she asserts that the application was given to an Air Force employee to submit.  Importantly, the copies of this application submitted by the Veteran were not date-stamped by the RO prior to February 28, 2005.  In her initial informal claim in October 2004, the Veteran herself indicated that she was not sure if the VA had ever received her July 2000 claim, as she had not received confirmation.  The Veteran did not inquire about any such claim prior to October 2004. 

Importantly, the RO never acknowledged any receipt of any application prior to October 2004.  The Veteran has relied on a May 2000 letter indicating receipt of an application of benefits.  However, as she pointed out, this letter is date-stamped two months prior to her alleged July 2000 application and, in turn, could not have been an acknowledgment of receipt of that application.  Moreover, as the RO processed her claim for Vocational Rehabilitation at that time, it would be reasonable to assume that it would have processed her claim for compensation benefits at that time if such a claim had been received.  

The United States Court of Appeals for Veterans Claims' (Court) has ruled that there is a "presumption of regularity" under which it is presumed that government officials have properly discharged their official duties.  Clear evidence to the contrary is required to rebut the presumption of regularity.  Ashley v. Derwinski, 2 Vet. App. 307 (1992), (citing United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926)).  The Court has also specifically held that a statement by a claimant, standing alone, is not sufficient to rebut the presumption of regularity in VA operations.  Id.  While Ashley dealt with regularity of procedures at the Board, in Mindenhall v. Brown, 7 Vet. App. 271 (1994), the Court applied this presumption of regularity to procedures at the RO.  Under Mindenhall there is a presumption of regularity of the administrative process when there is a lack of clear evidence to the contrary.  In the instant case, again, the claims file does not reflect that the Veteran filed an informal claim prior to October 12, 2004.  Thus, the Board presumes that no such claim was filed or it would be associated with his claims file. 

At the hearing, the Veteran's representative also asserted that the May 2000 Vocational Rehabilitation claim should have been considered an informal claim for compensation benefits.  However, there is nothing in this form to give any indication of any intent on part of the Veteran to file for compensation benefits.  Importantly, it does not provide any disabilities for which the Veteran would be seeking compensation.  VA is not required to conjure up issues not raised by the claimant.  Brannon v. West, 12 Vet. App. 32, 35 (1998). 

While sympathetic to the Veteran's belief that an earlier effective date is warranted; for the reasons outlined above, the Board is precluded by statute from assigning an effective date prior to October 14, 2004, for the granting of service connection.  Accordingly, the preponderance of the evidence is against the claim for an effective date earlier than October 14, 2004.  As such, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).



ORDER

Entitlement to an effective date prior to October 12, 2004, for the grant of service connection for the service-connected disabilities, is denied.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


